FILED
                             NOT FOR PUBLICATION                                  JAN 23 2017

                                                                            MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                          No.    16-10223

              Plaintiff-Appellee,                  D.C. No. 4:15-cr-02045-RM

 v.
                                                   MEMORANDUM*
JAIME MORENO-CHICUELLAR,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Rosemary Marquez, District Judge, Presiding

                            Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      Jaime Moreno-Chicuellar appeals from the district court’s judgment and

challenges his guilty-plea conviction and 18-month concurrent sentences for six

counts of transportation of illegal aliens for profit, in violation of 8 U.S.C.

§ 1324(a)(1)(A)(ii) and (a)(1)(B)(i). Pursuant to Anders v. California, 386 U.S.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
738 (1967), Moreno-Chicuellar’s counsel has filed a brief stating that there are no

grounds for relief, along with a motion to withdraw as counsel of record. We have

provided Moreno-Chicuellar the opportunity to file a pro se supplemental brief.

No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                   16-10223